Exhibit 10.3

NetScout Systems, Inc.

Summary of Non-Employee Director Compensation

Effective as of September 2011, non-employee directors are compensated $36,000
annually for their services and do not receive any additional compensation for
any regular Board meeting attended. The lead non-employee director receives an
additional annual retainer of $30,000. Non-employee directors currently receive
$10,000 annually for serving on the Audit Committee, $8,000 annually for serving
on the Compensation Committee, and $6,000 annually for serving on the Nominating
Committee. In addition, directors who are chairpersons of a particular committee
are also given additional annual compensation of $20,000 for the Audit
Committee, and $10,000 for the Compensation Committee, and $8,000 for the
Nominating Committee and $6,000 for the Finance Committee. Finance Committee
members receive $1,000 for each meeting attended in person and $800 for each
meeting attended via telephone. Non-employee directors are also reimbursed for
their reasonable out-of-pocket expenses incurred in attending meetings of the
Board or of any committee and for attendance at approved director education
programs.

Non-employee directors are granted annually equity-based awards in the form of
restricted stock units and related cash amounts upon vesting to defray the
corresponding tax liability as follows:

 

Element

   Role/Position      Lead Director      Chairperson      Other Directors  

Total value (RSU Grant and Cash Offset)

   $ 200,000       $ 150,000       $ 125,000   

RSU Grant

   $ 120,000       $ 90,000       $ 75,000   

Cash Offset

   $ 80,000       $ 60,000       $ 50,000   

These restricted stock unit awards vest 100% on the date of our annual meeting
provided that during such year, such director attends at least 75%,
collectively, of the meetings of the Board and any committee of the Board of
which such director is a member. In the event that the foregoing attendance
requirements are not met, then 100% of these restricted stock units will vest on
the third anniversary of the date of grant. No other equity awards are given to
our non-employee directors.